 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Eric Glidden
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
10
     ERIC GLIDDEN,              )                  CASE NO. CV 18-06692-GW(KK)
11                              )
                                )
12       Plaintiff,             )                  [PROPOSED] ORDER
                                )                  AWARDING ATTORNEY’S
13           v.                 )                  FEES AND COSTS PURSUANT
                                )                  TO THE EQUAL ACCESS TO
14                              )                  JUSTICE ACT, 28 U.S.C.
                               )                   § 2412(d), AND COURT COSTS
15   COMMISSIONER OF THE SOCIAL)                   PURSUANT TO
     SECURITY ADMINISTRATION, )                    28 U.S.C. § 1920
16                              )
         Defendant.             )
17                              )
18       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
20   Justice Act in the amount of SIX-THOUSAND TWO-HUNDRED DOLLARS and
21   NO CENTS ($6,200.00), as authorized by 28 U.S.C. § 2412(d), and Court costs in
22   the amount of FOUR-HUNDRED DOLLARS and NO CENTS, pursuant to 28
23   U.S.C. § 1920, subject to the terms of the Stipulation.
24   Dated: March 30, 2020
25                             __________________________________________
                               HON. KENLY KIYA KATO
26                             UNITED STATES MAGISTRATE JUDGE
27
28

                                               1
